2021 WI 47

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2010AP1939-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Christopher A. Mutschler, Attorney at
                       Law:

                       Office of Lawyer Regulation,
                                 Complainant-Respondent,
                            v.
                       Christopher A. Mutschler,
                                 Respondent-Appellant.

                         ATTORNEY MUTSCHLER REINSTATEMENT PROCEEDINGS
                          Reported at 388 Wis. 2d 486,933 N.W.2d 99
                                PDC No:2019 WI 92 - Published

OPINION FILED:         May 25, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:
KAROFSKY, J., did not participate.

ATTORNEYS:
                                                                      2021 WI 47
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.   2010AP1939-D


STATE OF WISCONSIN                          :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Christopher A. Mutschler,
Attorney at Law:

Office of Lawyer Regulation,                                        FILED
               Complainant-Respondent,                         MAY 25, 2021
          v.                                                       Sheila T. Reiff
                                                               Clerk of Supreme Court
Christopher A. Mutschler,

               Respondent-Appellant.




      ATTORNEY reinstatement proceeding.          Reinstatement granted.


      ¶1       PER CURIAM.   We review a report filed by Referee Robert

E. Kinney recommending that the court reinstate the license of

Christopher A. Mutschler to practice law in Wisconsin.                  Since no

appeal has been filed from the referee's report and recommendation,

our review proceeds pursuant to Supreme Court Rule (SCR) 22.33(3).1

      1SCR 22.33(3) provides: "If no appeal is timely filed, the
supreme   court  shall   review the   referee's  report,   order

reinstatement, with or without conditions, deny reinstatement, or
order the parties to file briefs in the matter."
                                                                 No.    2010AP1939-D



After careful review of the matter, we adopt the referee's findings

of fact and conclusions of law and agree that Attorney Mutschler's

petition for reinstatement should be granted.                  As is our normal

practice, we also direct that the costs of this reinstatement

proceeding, which are $9,028.76 as of March 29, 2021, be paid by

Attorney Mutschler.

     ¶2     Attorney     Mutschler   was      admitted   to    practice    law   in

Wisconsin in 1991 and practiced predominately in the area of

criminal traffic defense.

     ¶3     In   2011,    this   court       accepted    Attorney      Mutschler's

petition for the consensual revocation of his Wisconsin law license

and ordered him to pay restitution totaling $246,723 within 180

days.     At the time of his revocation, there were 59 grievances

pending against Attorney Mutschler. In virtually all of the cases,

Attorney Mutschler would obtain payment of an advanced fee to

represent a client in a traffic, operating while intoxicated, or

a criminal case. In re Disciplinary Proceedings Against Mutschler,

2011 WI 74, 336 Wis. 2d 241, 804 N.W.2d 680.                  Attorney Mutschler
would frequently advise the client to enter a no contest plea and

promised that he would win the case on appeal.                   In some cases,

Attorney Mutschler never notified the client of the scheduled

hearing on the pending charge or citation, so the client would

fail to appear.     Sometimes Attorney Mutschler himself would fail

to appear at scheduled hearings, with the result being that a

default judgment was entered against the client.                 In other cases,

the client would enter a guilty or no contest plea, and Attorney
Mutschler would either fail to file an appeal or would fail to
                                         2
                                                             No.   2010AP1939-D



prosecute the appeal properly, which would lead to the appeal being

dismissed.     Attorney Mutschler frequently failed to communicate

adequately with his clients, with the result being that many had

to either hire new counsel or proceed on their own without counsel.

     ¶4     In addition, in 2008, Attorney Mutschler pled no contest

to a charge of uttering a forgery, a felony, and to a charge of

possession of an illegally obtained prescription medication, a

misdemeanor.      The   forgery     count   was   subject    to    a   deferred

prosecution agreement and was later dismissed on the prosecutor's

motion.     These charges arose from Attorney Mutschler being caught

in the act of forging prescription forms and using the forms to

obtain pain medication.

     ¶5     Attorney    Mutschler     filed   his    first    petition      for

reinstatement in 2017.       The Office of Lawyer Regulation (OLR)

opposed the petition.        After an evidentiary hearing, Referee

Jonathan V. Goodman stated that in his 11 years of handling OLR

cases, Attorney Mutschler's case posed the most difficult one the

referee had seen.       Referee Goodman ultimately recommended that
this court deny Attorney Mutschler's petition for reinstatement

because of Attorney Mutschler's failure to have paid restitution

or to have established a plan to do so.                Attorney Mutschler

appealed.    This court concluded that the facts of record supported

the referee's determination that, "there is nothing in this record

that gives the referee confidence that Mr. Mutschler would engage

in a program to repay his restitution once he became employed if

his license was reinstated."         In re Reinstatement of Mutschler,
2019 WI 92, 388 Wis. 2d 486, 933 N.W.2d 99.
                                      3
                                                                        No.   2010AP1939-D



       ¶6     Attorney      Mutschler        filed     his     second     petition        for

reinstatement on July 17, 2020.                    A hearing was held, via Zoom,

before the referee on January 28, 2021.                        The witnesses at the

hearing were Attorney Mutschler and K.D., a former client, who

retained Attorney Mutschler to represent him in a traffic offense

case   in    2008    or    2009.       At    the     hearing,    Attorney       Mutschler

apologized to K.D.          K.D. testified that he paid Attorney Mutschler

$5,500,      later    found    out    that       Attorney    Mutschler        had    missed

deadlines in the case, which prompted K.D. to file a grievance

against Attorney Mutschler and required him to hire a new attorney

and    pay   him     another       $5,500.        In   spite    of     this   unpleasant

experience, K.D. harbors no animosity toward Attorney Mutschler.

He testified at the hearing:

       Everybody makes mistakes in life. Chris Mutschler was
       a very nice guy when I met him. He went through some
       hard times, I understand. . . . I'm not here to cut his
       throat. I am here to say I would like reparations for
       the money that was basically, kind of, stolen from me.
       But after this many years if he wants to go back and
       practice being a lawyer using his abilities that God
       gave him, I'm not going to stand in the way. . . . I do
       want to reiterate that everybody deserves a second
       chance, and I don't think there's one of you guys sitting
       on the panel that haven't made a mistake that you regret.
       I accept Chris's apology and I hope you give him a second
       chance.
       ¶7     By the time of the hearing, Attorney Mutschler had paid

$3,200 of restitution to the Wisconsin Lawyers' Fund for Client

Protection     (the       Fund).      He    testified    that     it    would       be   very

difficult for him to locate many of his former clients, and he

knew if he paid the Fund there would be an unassailable track
record of his payments.               Attorney Mutschler testified that the

                                             4
                                                        No.   2010AP1939-D



employment he has been able to obtain since his revocation has

paid de minimus wages and "there's just no way on $17,000 a year

I can pay everybody back that I need to pay as quickly as I need

to pay them."    He said if his license is reinstated he has a job

waiting that will pay $65,000 a year to start, and that income

will allow him to significantly increase his payments, both in

terms of restitution and in terms of paying off his other debts.

     ¶8   The referee issued his report and recommendation on

March 9, 2021.    The referee concluded that Attorney Mutschler has

satisfied the requirements for reinstatement of his license to

practice law in Wisconsin and recommends that his petition for

reinstatement be granted.

     ¶9   Supreme Court Rule 22.31(1) provides the standards to be

met for reinstatement.2    Specifically, the petitioner must show by

clear, satisfactory, and convincing evidence that he or she has

the moral character to practice law, that his or her resumption of

the practice of law will not be detrimental to the administration

of justice or subversive to the public interest, and that he or
she has complied with SCR 22.26 and the terms of the order of

suspension.      In   addition,   SCR   22.31(1)(c)   incorporates    the

statements that a petition for reinstatement must contain pursuant

     2 Effective January 1, 2021, substantial changes were made to
the rules pertaining to lawyer disciplinary procedures, including
the reinstatement rules, SCR 22.29 through 22.33. See S. Ct. Order
19-06, 19-07, 19-08, 19-09, 19-10, 19-11, and 19-12, 2020 WI
62 (issued June 30, 2020, eff. Jan. 1, 2021).        Because this
reinstatement proceeding commenced prior to January 1, 2021,
unless otherwise indicated, all references to the supreme court
rules will be to those in effect prior to January 1, 2021.

                                    5
                                                                       No.    2010AP1939-D



to SCR 22:29(4)(a)-(m).                Thus, the petitioning attorney must

demonstrate that the required representations in the reinstatement

petition are substantiated.

     ¶10    When        reviewing      referee        reports     in     reinstatement

proceedings, we utilize standards of review similar to those used

for reviewing referee reports in disciplinary proceedings.                          We do

not overturn a referee's findings of fact unless they are clearly

erroneous.        On    the    other   hand,     we    review   a   referee's       legal

conclusions, including whether the attorney has in fact satisfied

the criteria for reinstatement, on a de novo basis.                                In re

Disciplinary Proceedings Against Jennings, 2011 WI 45, ¶39, 334

Wis. 2d 335,      801     N.W.2d 304;      In    re     Disciplinary         Proceedings

Against Gral, 2010 WI 14, ¶22, 323 Wis. 2d 280, 779 N.W.2d 168.

     ¶11    The OLR did not dispute that Attorney Mutschler desires

to have his license reinstated; he has not practiced law during

the period of his revocation; he has maintained competence and

learning    in    the    law    by   attendance       at   identified        educational

activities; his proposed use of his license if reinstated was
appropriate; and he provided a full description of all business

activities during the period of revocation.                     The referee readily

agreed     that        Attorney      Mutschler        satisfied        all    of    those

requirements.

     ¶12    Throughout the course of this reinstatement proceeding,

the OLR expressed concern about several of the reinstatement

criteria, and the referee discussed those issues at length in his

report.    We will, likewise, discuss them in some detail.                         First,
the OLR contended that Attorney Mutschler made an inaccurate
                                           6
                                                            No.    2010AP1939-D



statement in his second reinstatement petition when he said,

"ultimately, the referee [in the first reinstatement proceeding]

concluded that the petitioner met the conditions except for [his

payment of and plans to pay restitution]."        The OLR argued that by

making this statement, Attorney Mutschler engaged in conduct since

the revocation which has not been exemplary and above reproach.

Referee Kinney termed the OLR's position "a bridge too far."               The

referee noted that Attorney Mutschler made the same argument in

his appeal from Referee Goodman's recommendation that his first

petition for reinstatement be denied, and this court referenced it

in its opinion by saying:      "[i]n the absence of adverse findings,

Attorney Mutschler reasons that 'as Referee Goodman has found, Mr.

Mutschler    has   satisfied   all   of   the   necessary     criteria     for

reinstatement, other than repaying the Fund.'"        Mutschler, 2019 WI

92, ¶11.    The referee said not only did this court not criticize

Attorney Mutschler's reasoning in this regard, it did not expressly

say it disagreed with it.        To the contrary, the referee said

Attorney    Mutschler's    statement      appeared    to      be     a    fair
interpretation of Referee Goodman's report, which focused only on

the restitution issue in ultimately recommending that Attorney

Mutschler's bid for reinstatement be denied.

     ¶13    Second, the OLR argued that Attorney Mutschler's failure

to protect client files weighed against granting his reinstatement

petition.    The referee noted that at one point Attorney Mutschler

was evicted from his law office and rented a storage unit into

which he placed items of property from his law office, including
10 to 15 client files.    Attorney Mutschler did not have sufficient
                                     7
                                                                    No.     2010AP1939-D



resources to pay the rental arrearages and as a result, in 2015 he

was subsequently barred from accessing the storage unit and its

contents were removed and disposed of.

      ¶14     The   referee    said   in   determining        the    seriousness     of

Attorney Mutschler's breach of his duty to protect client files,

it was important to note that no client ever asked for the return

of a file.      The referee opined that was not surprising given that

Attorney Mutschler specialized in drunk driving defense and the

typical file was likely to have contained little more than a copy

of a citation or a criminal complaint.                  The referee noted there

was unlikely to be any work product in the files because Attorney

Mutschler admitted in his consensual revocation proceeding that

because of his addiction he did little or nothing of value for his

clients during that time period.               The referee also opined that the

contents of the files could have been readily replicated by

successor     counsel    obtaining     copies         from   the    court    files   or

prosecutors' offices.          In addition, the referee stated that the

client files at issue dated back to 2008 to 2010, and under
standard Wisconsin dispositional guidelines, by 2015 those cases

would likely have been long since disposed of and the files

useless.      The referee said attempting to retrieve the files would

have been a meaningless waste of time, and it was more prudent for

Attorney Mutschler to have prioritized his rent, child support

payments, and efforts to reinstate his driver's license rather

than spending money to retrieve old case files that were obsolete.

      ¶15     Third, the OLR expressed concern that Attorney Mutschler
had   filed    an   unsigned    affidavit        of    compliance     in    the   first
                                           8
                                                           No.       2010AP1939-D



reinstatement    proceeding.      The    referee   noted      that     Attorney

Mutschler testified at the first reinstatement hearing that he had

made an inadvertent error and sent the wrong copy of the affidavit

along with his original reinstatement petition.                  He promptly

corrected the mistake.      The referee noted that in its post hearing

brief, the OLR readily conceded this should not be a bar to

reinstatement.

      ¶16   Fourth, the OLR pointed out that when Attorney Mutschler

was asked to produce tax returns for 2015 to 2019, he failed to

produce returns for 2015 and 2016.        The referee noted that in its

post hearing brief, the OLR acknowledged that Attorney Mutschler

was   not   employed   during   those    years   and   presumably       had   no

reportable income.

      ¶17   Fifth, the OLR pointed out that Attorney Mutschler has

accumulated child support and maintenance arrears totaling over

$400,000 and this should be a relevant consideration as to whether

his conduct since his revocation has been exemplary.             The referee

noted   that     Attorney    Mutschler     testified     at      the     second
reinstatement hearing that at the time of his divorce, which he

termed "the absolute worse time in my life," he stipulated to child

support and maintenance of $3,400 or $3,500 per month, an amount

far beyond his means even at the time he agreed to it.                 Attorney

Mutschler testified, "I just stipulated because with the mind of

the depressive addict I thought I could do that."                      Attorney

Mutschler ultimately petitioned to reduce his child support and

maintenance obligations to $350 per month, but by the time he did
so, the amount of the arrearage was staggering.         The referee notes
                                    9
                                                                     No.    2010AP1939-D



that Wisconsin law prohibited the circuit court from retroactively

wiping out any arrears before Attorney Mutschler's motion for a

reduction     in    his    obligations       was    filed.       See       Wis.   Stat.

§ 767.59(1m).         In    addition,        the    referee    points       out    that

§ 767.511(6) mandates that interest of one percent per month be

assessed on arrearage.          As a result, the referee notes that each

month Attorney Mutschler makes a payment of $400 he falls further

behind by $3,600.          The referee notes that the OLR concedes that

since May 2015, Attorney Mutschler has made his court order support

obligations by paying $400 per month.

     ¶18    Sixth, the OLR expressed concern about the amount of

Attorney Mutschler's personal debt.                 The referee notes that for

several years Attorney Mutschler has taken on no new debt and has

been able to repay much of the loan debt he owed to friends.

     ¶19    Seventh, the OLR expressed concern that for several

years Attorney Mutschler drove on a suspended driver's license.

The referee notes that Attorney Mutschler truthfully acknowledged

that since he did not have the money to pay off various traffic
tickets, his driver's license was suspended and he continued to

drive on a suspended license.             However, the referee also notes

that Attorney Mutschler paid off all traffic fines years ago, took

the steps necessary to reinstate his driver's license, paid the

requisite reinstatement fee, and now drives legally.

     ¶20    Eighth,       the   OLR,    as     in    the     first     reinstatement

proceeding,        continued    to     express       concern     about        Attorney

Mutschler's failure to pay much in the way of restitution.


                                         10
                                                                 No.    2010AP1939-D



      ¶21     The referee said the eight concerns raised by the OLR

represent a very small part of the whole story in this case, and

while it is appropriate to reach back into a petitioner's past,

that must be done in a balanced way.               The referee said during

Attorney Mutschler's 18 years of practice he rose to the pinnacle

of his profession, lectured regularly, wrote a treatise for the

State Bar and for the Wisconsin Impaired Driving Center at the

University      of   Wisconsin,   authored     and    published        dozens    of

articles, and was called upon to testify before the Wisconsin

Legislature on four occasions regarding amendments to the traffic

code.    The referee said the lifeblood of drunk driving defense is

motion   practice,     and   Attorney     Mutschler        had   an    outstanding

reputation for thinking outside the box in crafting innovative

motions.

      ¶22     The referee said, "when the petitioner fell, he fell

hard."      The referee pointed to Attorney Mutschler's testimony at

the   first    reinstatement   hearing     about     his    addiction     to    pain

medication, and he explained how he ultimately went about getting
sober.      The referee also noted that Attorney Mutschler testified

at the second reinstatement hearing that the OLR summoned him to

appear for a meeting at their offices in Madison to discuss the 59

grievances that had been filed against him, and almost immediately

upon his arrival in Madison, Attorney Mutschler signed a petition

acknowledging that he could not successfully defend against the

allegations     of   misconduct   and     he   agreed      to    the   consensual

revocation of his law license.


                                     11
                                                                     No.    2010AP1939-D



     ¶23    The        referee    said    that     during    the    time    since    his

revocation,       Attorney       Mutschler     has   lived    an    extremely     frugal

existence;       has    maintained       sobriety;    has    accepted      very   modest

employment opportunities; has kept current on his child support

obligation; and has acknowledged his wrongdoing and apologized to

his former clients.             The referee said, "as much as he would like

to be able to do so, Mr. Mutschler cannot turn back the hands of

the clock."        The referee said as a result of this proceeding,

Attorney Mutschler's life has become an open book.                         The referee

noted     that     the        record   contains      six     separate      letters   of

recommendation from Attorney Mutschler's former colleagues.                          The

referee     said,        "I     have   never      previously       read    letters   of

recommendation which were as strong and unequivocal, and in which

the authors had obviously taken so much time to carefully describe

the changes they had observed."

     ¶24    The referee notes that if reinstated, Attorney Mutschler

has a job waiting which will pay him a starting salary of $65,000.

Attorney Mutschler has indicated that $500 per month will be
automatically taken from his wages by wage assignment and paid

toward restitution, potentially benefitting dozens of his former

clients.    The referee also notes that Attorney Mutschler will have

no involvement with billing or fees at the law firm and he will be

strictly handling a motion practice.

     ¶25    For all of these reasons, the referee found by clear,

satisfactory, and convincing evidence, that Attorney Mutschler has

met all of the criteria for reinstatement of his license to
practice law in Wisconsin.
                                             12
                                                                  No.    2010AP1939-D



     ¶26      As   noted,    the   OLR   has   not    appealed     the    referee's

recommendation.           Upon review of the record, we agree with the

referee that Attorney Mutschler has indeed established by clear,

satisfactory, and convincing evidence that he has satisfied all of

the criteria necessary for reinstatement.

     ¶27      As the referee noted, this court's denial of Attorney

Mutschler's first reinstatement petition focused on his failure to

make any restitution payments or have a repayment plan in mind.

Since   his    first      reinstatement   petition      was   denied,      Attorney

Mutschler has made valiant efforts to begin paying restitution,

and although his meager income and other financial obligations,

including child support, have not allowed him to make much of a

dent in the amount owed, he has made a start, and it appears he

has done the best he could under the circumstances.                As the referee

also noted, if Attorney Mutschler's license is reinstated, his

employer will automatically deduct $500 per month from his wages

to go toward restitution. With the possibility of salary increases

over time, reinstatement of Attorney Mutschler's license will give
him the capacity to whittle down his restitution obligations in a

way that would never be possible if he were precluded from resuming

his profession as an attorney. Accordingly, we adopt the referee's

findings   of      fact    and   conclusions   of    law,   and   we     accept   the

referee's recommendation that Attorney Mutschler's license to

practice law is Wisconsin should be reinstated. As is our standard

policy, we also find it appropriate to impose the full costs of

this proceeding on Attorney Mutschler.


                                         13
                                                           No.   2010AP1939-D



     ¶28   IT   IS   ORDERED   that   the   license   of   Christopher    A.

Mutschler to practice law in Wisconsin is reinstated, effective

the date of this order.

     ¶29   IT IS FURTHER ORDERED that within 60 days of the date of

this order, Christopher A. Mutschler shall pay to the Office of

Lawyer Regulation the costs of this proceeding, which are $9,028.76

as of March 29, 2021.

     ¶30   JILL J. KAROFSKY, J., did not participate.




                                      14
    No.   2010AP1939-D




1